         Case 1:18-cv-10626-VSB Document 35 Filed 04/19/19 Page 1 of 1




                                                            April 19, 2019

By ECF

The Honorable Vernon S. Broderick
United States District Court
   for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007

                      Re:     Chanel, Inc. v. The RealReal, Inc., No. 18-cv-10626-VSB
                              (S.D.N.Y.)

Dear Judge Broderick:
       We represent Defendant The RealReal, Inc. in the above-captioned matter. We write
pursuant to Rule 4(J) of the Court’s Individual Rules & Practices in Civil Cases to request oral
argument on Defendant The RealReal, Inc.’s Motion to Dismiss Plaintiff Chanel, Inc.’s First
Amended Complaint for Failure to State a Claim (ECF No. 29).


                                                            Respectfully submitted,

                                                                /s/ Karen L. Dunn

                                                            Karen L. Dunn


cc: Counsel of Record (via ECF)
